Name: Council Decision (EU) 2017/1247 of 11 July 2017 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other party
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  cooperation policy
 Date Published: 2017-07-12

 12.7.2017 EN Official Journal of the European Union L 181/1 COUNCIL DECISION (EU) 2017/1247 of 11 July 2017 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other party THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(6)(a) and the second subparagraph of Article 218(8) thereof, as well as Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 22 January 2007 the Council authorised the Commission to open negotiations with Ukraine for the conclusion of a new agreement between the European Union and Ukraine to replace the Partnership and Cooperation Agreement (2). (2) These negotiations were successfully finalised and the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (hereinafter the Agreement) was initialled in 2012. (3) In accordance with Council Decision 2014/295/EU (3), Council Decision 2014/668/Euratom (4) and Council Decision 2014/670/Euratom (5), the Agreement was signed at Brussels on 21 March 2014 and at Brussels on 27 June 2014, subject to its conclusion at a later date. (4) This Decision concerns all provisions of the Agreement except for the provisions of Article 17 thereof, which contains specific obligations relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party, and which provisions fall within the scope of Title V of Part Three of the Treaty on the Functioning of the European Union (TFEU). The aim and content of those provisions is distinct from and independent of the aim and content of the other provisions of the Agreement to establish an association between the Parties. A separate decision relating to Article 17 of the Agreement will be adopted in parallel with this Decision. (5) Pursuant to Article 218(7) of the Treaty on the Functioning of the European Union, it is appropriate for the Council to authorise the Commission to approve modifications to the Agreement to be adopted by the Association Committee in its Trade configuration pursuant to Article 465(4) of the Agreement, as proposed by the sub-committee on Geographical Indications pursuant to Article 211 of the Agreement. (6) It is appropriate to set out the relevant procedures for the protection of geographical indications which are given protection pursuant to the Agreement. (7) The Agreement should not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts or tribunals. (8) The Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, together with the Annexes and Protocols thereto (hereinafter the Agreement), is hereby approved on behalf of the Union, with the exception of Article 17 thereof (6). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 486(2) of the Agreement, in order to express the consent of the Union to be bound by the Agreement (7). Article 3 For the purposes of Article 211 of the Agreement, modifications to the Agreement through decisions of the sub-committee on Geographical Indications shall be approved by the Commission on behalf of the Union. Where interested parties cannot reach an agreement following objections relating to a geographical indication, the Commission shall adopt a position on the basis of the procedure laid down in Article 57(2) of Regulation (EU) No 1151/2012 of the European Parliament and of the Council (8). Article 4 1. A name protected under sub-section 3 Geographical Indications of Chapter 9 of Title IV of the Agreement may be used by any operator marketing agricultural products, foodstuffs, wines, aromatised wines or spirits conforming to the corresponding specification. 2. In accordance with Article 207 of the Agreement, the Member States and the institutions of the Union shall enforce the protection provided for in Articles 204 to 206 of the Agreement, including at the request of an interested party. Article 5 The Agreement shall not be construed as conferring rights or imposing obligations which can be directly invoked before Union or Member State courts or tribunals. Article 6 This Decision shall enter into force on the day of its adoption. Done at Brussels, 11 July 2017. For the Council The President T. TÃ NISTE (1) Consent of 16 September 2014 (not yet published in the Official Journal). (2) Partnership and Cooperation Agreement between the European Communities and their Member States, and Ukraine (OJ L 49, 19.2.1998, p. 3). (3) Council Decision 2014/295/EU of 17 March 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the Preamble, Article 1, and Titles I, II and VII thereof (OJ L 161, 29.5.2014, p. 1). (4) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (5) Council Decision 2014/670/EU of 23 June 2014 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (OJ L 278, 20.9.2014, p. 8). (6) The text of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part has been published in OJ L 161, 29.5.2014, p. 3. (7) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. (8) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343 14.12.2012, p. 1).